Name: 2003/435/EC: Commission Decision of 16 June 2003 repealing Decision 2002/182/EC approving the amended plan presented by Austria for the eradication of classical swine fever in feral pigs in Lower Austria (Text with EEA relevance) (notified under document number C(2003) 1833)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: 2003-06-17

 Avis juridique important|32003D04352003/435/EC: Commission Decision of 16 June 2003 repealing Decision 2002/182/EC approving the amended plan presented by Austria for the eradication of classical swine fever in feral pigs in Lower Austria (Text with EEA relevance) (notified under document number C(2003) 1833) Official Journal L 149 , 17/06/2003 P. 0032 - 0032Commission Decisionof 16 June 2003repealing Decision 2002/182/EC approving the amended plan presented by Austria for the eradication of classical swine fever in feral pigs in Lower Austria(notified under document number C(2003) 1833)(Only the German text is authentic)(Text with EEA relevance)(2003/435/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular the fifth subparagraph of Article 16(1) thereof,Whereas:(1) In 2000 classical swine fever was confirmed in the feral pig population in the Province of Lower Austria.(2) By Commission Decision 2001/140/EC(2), the Commission approved the plan presented by Austria for the eradication of classical swine fever in the feral pig population in the Province of Lower Austria.(3) By Commission Decision 2002/182/EC(3), the Commission approved the amended plan presented by Austria for the eradication of classical swine fever in the feral pig population in the Province of Lower Austria and accordingly repealed Decision 2001/140/EC.(4) Austria has submitted information suggesting that classical swine fever in the feral pig population has been successfully eradicated in the Province of Lower Austria.(5) It is therefore appropriate to repeal Decision 2002/182/EC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/182/EC is repealed.Article 2This Decision is addressed to the Republic of Austria.Done at Brussels, 16 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 50, 21.2.2001, p. 22.(3) OJ L 61, 2.3.2002, p. 55.